                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            FORT SMITH DIVISION

CEDRIC GREENE                                                              PLAINTIFF

v.                              No. 2:19-CV-02053

TERRI HARRIS and
VICKI BROACH                                                           DEFENDANTS

                                    JUDGMENT

     Pursuant to the opinion and order entered in this case on this date, this matter is

DISMISSED WITH PREJUDICE.

     IT IS SO ADJUDGED this 25th day of April, 2019.


                                                       /s/P. K. Holmes, ΙΙΙ
                                                       P.K. HOLMES, III
                                                       U.S. DISTRICT JUDGE
